DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 7/7/2022 which amended claims 5 and 10. Claims 1-20 are currently pending.  

Specification
Acknowledgment is made of the amendments to the specification received on 7/7/2022. 

Response to Arguments
Applicant’s arguments, see page 8-9, filed 7/7/2022, with respect to the 35 U.S.C. 112(b) rejection of claim 12 have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection of claim 12 has been withdrawn. 
Applicant’s arguments, see page 9-11, filed 7/7/2022, with respect to the 35 U.S.C. 103 rejections of claims 1, 19, and 20 as being unpatentable over Lundquist (US PGPub 2018/0275275) in view of Xiang et al. (US PGPub 2018/0364334) have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of the claims as being unpatentable over Lundquist in view of Xiang have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious a transmitter operable to rotate at a first rate, and to transmit the laser light along a first path from the Lidar system to a target; a receiver operable to rotated at the first rate, and to receive at least a portion of the laser light along a second path from the target, wherein the first and second paths are different; and a processor operable to calculate a range and an angle to the target using an angular displacement between the second path and the receiver that arises from the first rate of rotation for the transmitter and the receiver. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
Regarding claim 19, the prior art of record, either alone or in combination, fails to teach or render obvious a transmitter operable to rotate about a first axis and rotated to a first rotation angle, and to transmit the laser light from the Lidar system to a target; a receiver separated from the transmitter, and operable to rotate about a second axis that is aligned in a direction of the first axis and rotated to a second rotation angle, and to receive at least a portion of the laser light from the target; and a processor configured to calculate a range and an angle to the target using a difference between the first rotation angle and the second rotation angle that arises from an angular velocity of the transmitter and the receiver. These limitations in combination with the other limitations of claim 19 render the claim non-obvious over the prior art of record.
Regarding claim 20, the prior art of record, either alone or in combination, fails to teach or render obvious transmitting the laser light to a target from a transmitter rotating about an axis to a first rotation angle; receiving at least a portion of the laser light from the target with a receiver rotating about the axis to a second rotation angle; and calculating a range and an angle to the target using a difference between the first rotation angle and the second rotation angle that arises from an angular velocity of the transmitter and the receiver. These limitations in combination with the other limitations of claim 20 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Lundquist (US PGPub 2018/0275275) discloses a Laser Ranging and Detection (Lidar) system (Figs. 1-5, 9, and 11, paras. [0022], [0026]-[0027], [0037], a lidar system 100), comprising: a laser operable to generate laser light (Figs. 1, 5, and 9, paras. [0008], [0022], a continuous wave (CW) laser 101 emits CW laser light); a transmitter operable to rotate at a first rate, and to transmit the laser light along a first path from the Lidar system to a target (Figs. 1, 3-5, and 9, paras. [0022]-[0023], [0028], [0034], rotating reflective element 104 directs CW light towards one or more targets 107); a receiver operable to receive at least a portion of the laser light along a second path from the target, wherein the first and second paths are different (Figs. 1, 5, and 9, paras. [0022]-[0024], [0027]-[0028], reflective element 102 directs backscattered light from the target 107 and reflective element 104 to detector 109, and the paths of light to the target 107 and scattered from the target 107 are different); and a processor operable to calculate a range and an angle to the target using an angular displacement between the second path and the receiver that arises from the first rate of rotation for the transmitter (Figs. 1-5, 9, 11, paras. [0022]-[0024], [0026]-[0033], [0034], [0036], processor 110 calculates the range and polar angle of the target 107 based on the angular displacement of the ray lines of the light reflected from the target 107 incident onto the detector 109 owing to the rotation of the reflective element 104). However, Lundquist does not describe or render obvious the receiver operable to rotate at the first rate and the processor operable to calculate arising from the first rate of rotation for the transmitter and the receiver, a processor configured to calculate a range and an angle to the target using a difference between the first rotation angle and the second rotation angle that arises from an angular velocity of the transmitter and the receiver, or calculating a range and an angle to the target using a difference between the first rotation angle and the second rotation angle that arises from an angular velocity of the transmitter and the receiver.
Xiang et al. (US PGPub 2018/0364334, Xiang hereinafter) discloses a receiver operable to rotate at the first rate and to receive at least a portion of the laser light along a second path from the target, wherein the first and second paths are different (Figs. 3-4, and 7 and paras. [0076]-[0078], [0083]-[0086], [0110]-[0111], the inner cavity 8 of the rotor 190 includes the emitting cavity and the receiving cavity such that the receiving cavity rotates at the first rate at which the emitting cavity rotates. The receiving cavity includes third reflector 63, fourth reflector 64, and a plurality of detectors 51 and receives the reflected light from the external object 3 along a second path different from the first path); and a processor operable to calculate a range and an angle to the target (Figs. 3-4 and 7, and paras. [0076]-[0078], [0080]-[0081], [0083]-[0088], [0110]-[0111], detectors 51 detect the reflected light and generate electrical signals used by an analysis device during processing to detect the distance and angular position of the external object 3 based on the rotation speed of the rotor 190 having receiving cavity and emitting cavity). Xiang does not describe or render obvious a processor operable to calculate a range and an angle to the target using an angular displacement between the second path and the receiver that arises from the first rate of rotation for the transmitter and the receiver, a processor configured to calculate a range and an angle to the target using a difference between the first rotation angle and the second rotation angle that arises from an angular velocity of the transmitter and the receiver, or calculating a range and an angle to the target using a difference between the first rotation angle and the second rotation angle that arises from an angular velocity of the transmitter and the receiver. As argued by the Applicant on pages 9-11 of the arguments filed 7/7/2022, it would not have been obvious to one of ordinary skill in the art to have combined the teachings of Xiang with those of Lundquist as Xiang’s teachings are incompatible with Lundquist.  
Newman (US PGPub 2018/0011173) discloses a lidar system having a lidar sensor disposed at the center of a reflective member to emit and receive light (Fig. 9, paras. [0109]-[0110]), but Newman does not describe or suggest the receiver operable to rotate at the first rate and the processor operable to calculate arising from the first rate of rotation for the transmitter and the receiver, a processor operable to calculate a range and an angle to the target using an angular displacement between the second path and the receiver that arises from the first rate of rotation for the transmitter and the receiver, a processor configured to calculate a range and an angle to the target using a difference between the first rotation angle and the second rotation angle that arises from an angular velocity of the transmitter and the receiver, or calculating a range and an angle to the target using a difference between the first rotation angle and the second rotation angle that arises from an angular velocity of the transmitter and the receiver. 
Jamieson et al. (US PGPub 2003/0043058) discloses rotationally operated optical elements for emitting and receiving a laser beam from an obstacle (Figs. 1-3, paras. [0063]-[0066]), but Jamieson does not describe or suggest the receiver operable to rotate at the first rate and the processor operable to calculate arising from the first rate of rotation for the transmitter and the receiver, the receiver operable to rotate about a second axis that is aligned in a direction of the first axis and rotated to a second rotation angle, a processor operable to calculate a range and an angle to the target using an angular displacement between the second path and the receiver that arises from the first rate of rotation for the transmitter and the receiver, a processor configured to calculate a range and an angle to the target using a difference between the first rotation angle and the second rotation angle that arises from an angular velocity of the transmitter and the receiver, or receiving at least a portion of the laser light from the target with a receiver rotating about the axis to a second rotation angle, and calculating a range and an angle to the target using a difference between the first rotation angle and the second rotation angle that arises from an angular velocity of the transmitter and the receiver. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882